Case: 09-30954    Document: 00511130741        Page: 1     Date Filed: 06/03/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          June 3, 2010

                                    No. 09-30954                         Lyle W. Cayce
                                  Summary Calendar                            Clerk



PAUL FERRARI

                                                 Plaintiff - Appellant
v.

MICHAEL J ASTRUE, COMMISSIONER OF SOCIAL SECURITY

                                                 Defendant - Appellee




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 6:08-CV-719


Before JONES, Chief Judge, and DAVIS and WIENER, Circuit Judges.
PER CURIAM:*
        Paul Ferrari appeals from the district court’s judgment affirming the
Social Security Administration Commissioner’s denial of disability insurance
benefits and supplemental security income payments pursuant to 42 U.S.C.




        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in
5TH CIR . R. 47.5.4.

                                             1
   Case: 09-30954         Document: 00511130741         Page: 2   Date Filed: 06/03/2010



                                         No. 09-30954

§ 405(g). Liberally construing Ferrari’s pro se brief,1 we discern that Ferrari
assigns two points of error: (1) the Administrative Law Judge (ALJ) 2 failed to
thoroughly analyze aspects of Ferrari’s medical record, and (2) the psychologist’s
report relied upon by the ALJ contained inaccurate and character-damaging
information that biased the evaluation of Ferrari’s disability claim.                These
arguments were not raised below, however, and this court ordinarily does not
consider evidence or arguments that were not presented to the district court.
Castillo v. Barnhart, 325 F.3d 550, 553 (5th Cir. 2003). Ferrari has not alleged
any “exceptional circumstances” explaining his failure to present these
arguments below, which, “in the interests of justice,” would persuade this court
to review the issues he now raises for the first time. See id.
       Ferrari also attaches to his appellate brief medical documentation that
was not included in the certified administrative transcript.               Our review is
limited to the record made before the ALJ,3 and we can only remand 4 for the
taking of new evidence when it is material and there is “good cause . . . shown
for the failure to incorporate the evidence into the record in a prior proceeding.”
Bradley v. Bowen, 809 F.2d 1054, 1058 (5th Cir. 1987); 42 U.S.C. § 405(g).


       1
         See Abdul-Alim Amin v. Universal Life Ins. Co. of Memphis, Tenn., 706 F.2d 638,
640 n.1 (5th Cir. 1983).
       2
        The ALJ’s decision became the Commissioner’s final decision when the Social
Security Administration Appeals Council declined to review the ALJ’s determination. See
20 C.F.R. § 416.1429 et seq.
       3
           Ellis v. Bowen, 820 F.2d 682, 684 (5th Cir. 1987).
       4
         We note that Ferrari does not seek remand for the Commissioner to review his
newly presented medical evidence, but asks this court to consider the evidence in the first
instance. We are precluded from doing so by statute. See 42 U.S.C. § 405(g); Ellis, 820
F.2d at 684.

                                                2
   Case: 09-30954      Document: 00511130741    Page: 3   Date Filed: 06/03/2010



                                  No. 09-30954

Having examined Ferrari’s additional evidence, we conclude that it does not
satisfy the statutory standard for remand because it is either cumulative of other
record evidence, immaterial in that it is unlikely to have changed the ALJ’s
decision, or both. See Pierre v. Sullivan. 884 F.2d 799, 803 (5th Cir. 1989)
(citations omitted).     Ferrari particularly relies upon a “Medical Source
Statement of Ability To Do Work-Related Activities (Physical)” rendered in June
2008, approximately eight months after Ferrari’s October 2007 hearing before
the ALJ, but we have rejected as immaterial new evidence that does not relate
to a claimant’s condition at the time of the disability application or hearing. See
Haywood v. Sullivan, 888 F.2d 1463, 1471–72 (5th Cir. 1989). Thus, remand in
light of Ferrari’s additional evidence is unwarranted.
      For the foregoing reasons, the district court’s judgment is AFFIRMED.




                                         3